UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DANIEL BLACKFORD,                               DOCKET NUMBER
                  Appellant,                         DA-3443-14-0329-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: October 31, 2014
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Trang Q. Tran, Esquire, Houston, Texas, for the appellant.

           Julianne Bongiorno Bythrow, Esquire, Arlington, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in
     this appeal, and based on the following points and authorities, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.    Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).
                                   BACKGROUND
¶2        The appellant is employed as a Technical Operations Officer with the
     agency’s Office of the Inspector General (OIG), a position which requires him to
     maintain a security clearance. Initial Appeal File (IAF), Tab 6 at 11-12.
¶3        On January 16, 2014, the agency proposed to remove the appellant from his
     position based upon charges of unauthorized disclosure of information and misuse
     of a government-issued travel card. IAF, Tab 9 at 7-13. Approximately 2 weeks
     later, the agency rescinded the notice of proposed removal. Id. at 18-19. On
     March 4, 2014, the agency notified the appellant that his security clearance would
     be revoked, effective March 19, 2014, based upon his intentional and
     unauthorized disclosure of confidential OIG investigative records. IAF, Tab 6
     at 12-14.
¶4        The appellant initiated an appeal challenging the revocation of his security
     clearance. IAF, Tab 1 at 5, 7. In response, the agency filed a motion to dismiss
     the appeal on the grounds that the appellant was not an employee with appeal
     rights to the Board, and that the Board lacked jurisdiction to review the merits of
     the agency’s decision to revoke his security clearance. IAF, Tab 6 at 4-9.
                                                                                      3

¶5          The administrative judge issued an order requiring the appellant to submit
     evidence and argument demonstrating that the Board had jurisdiction over his
     appeal. IAF, Tab 8 at 2. The order explained that the revocation of a security
     clearance is not an action that is appealable to the Board. Id. at 1. The order
     further explained that, as a U.S. Postal Service employee, to establish the Board’s
     jurisdiction over his appeal, the appellant was required to demonstrate that he:
     (1) was a preference-eligible employee, a management or supervisory employee,
     or an employee engaged in personnel work in other than a purely nonconfidential
     clerical capacity; and (2) had completed 1 year of current, continuous service in
     the same or a similar position.     Id. at 1-2 (citing Henderson v. U.S. Postal
     Service, 95 M.S.P.R. 454, 457 (2004)).
¶6          In response, the appellant argued that the agency had revoked his security
     clearance for the sole purpose of removing him from his position without Board
     review, that the revocation of his security clearance was a removal action, and
     that the revocation of his security clearance was unjustified. IAF, Tab 9 at 4-5.
     The appellant did not address the Board’s jurisdiction over his claim as a U.S.
     Postal Service employee. Id.
¶7          Without holding the requested hearing, the administrative judge dismissed
     the appeal for lack of jurisdiction. IAF, Tab 10, Initial Decision (ID) at 1-4 &
     n.1.   She found that the Board lacked jurisdiction to review the merits of a
     security clearance determination, and that the appellant failed to raise a
     nonfrivolous allegation that he was a Postal Service employee with appeal rights
     to the Board. ID at 2, 4.    The appellant has filed a timely petition for review.
     Petition for Review (PFR) File, Tab 1. The agency has filed a response. PFR
     File, Tab 3.
                                                                                            4

                       DISCUSSION OF ARGUMENTS ON REVIEW

      The appellant is not an employee with appeal rights to the Board.

¶8          In his petition for review, the appellant argues that the administrative judge
      erred in finding that he was not an employee with appeal rights to the Board.
      PFR File, Tab 1 at 4. We disagree.
¶9          The Board’s jurisdiction is not plenary; it is limited to those matters over
      which it has been given jurisdiction by law, rule, or regulation. Maddox v. Merit
      Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). The appellant bears
      the burden of proving Board jurisdiction by preponderant evidence.            5 C.F.R.
      § 1201.56(a)(2)(i).   A U.S. Postal Service employee may file a Board appeal
      under chapter 75 only if he is covered by 39 U.S.C. § 1005(a) or 5 U.S.C.
      § 7511(a)(1)(B). See 5 U.S.C. § 7511(b)(8). Thus, as correctly stated by the
      administrative judge, to appeal an adverse action under chapter 75, a U.S. Postal
      Service employee must:         (1) be a preference eligible, a management or
      supervisory employee, or an employee engaged in personnel work in other than a
      purely nonconfidential clerical capacity; and (2) have completed 1 year of current
      continuous service in the same or similar positions. See Toomey v. U.S. Postal
      Service, 71 M.S.P.R. 10, 12 (1996).
¶10         The appellant admitted that he is not preference eligible. See IAF, Tab 1
      at 2. The appellant did not allege below that he was a management or supervisory
      employee, or an employee engaged in personnel work in other than a purely
      nonconfidential clerical capacity.     See IAF, Tab 9 at 4-5.        Accordingly, the
      administrative judge properly found that the appellant failed to make a
      nonfrivolous allegation that he was an employee with appeal rights to the Board. 2
      ID at 4.

      2
        The parties did not address the issue of whether the appellant completed 1 year of
      current continuous service in the same or similar positions. See IAF, Tab 6, Tab 9; PFR
      File, Tabs 1, 3. We find that we need not address this issue, having determined that the
      appellant is not an employee with appeal right to the Board on other grounds.
                                                                                              5

¶11         For the first time on review, the appellant argues that he is an employee
      engaged in personnel work in other than a purely nonconfidential clerical
      capacity. PFR File, Tab 1 at 4. In support of this assertion, the appellant submits
      his position description, which he contends he did not provide to the
      administrative judge below because he was uncertain what type of evidence was
      necessary to establish that he engaged in personnel work. 3 Id. The appellant
      further asserts that no authority offers guidance regarding what is necessary to
      establish that a U.S. Postal Service employee engages in this type of work. Id.
¶12         The Board will ordinarily not consider an argument raised for the first time
      in a petition for review absent a showing that it is based on new and material
      evidence not previously available despite the party’s due diligence.            Banks v.
      Department of the Air Force, 4 M.S.P.R. 268, 271 (1980). However, because this
      argument implicates the Board’s jurisdiction, and the issue of jurisdiction is
      always before the Board and may be raised by any party or sua sponte by the
      Board at any time during a Board proceeding, we will consider this argument.
      See Lovoy v. Department of Health & Human Services, 94 M.S.P.R. 571, ¶ 30
      (2003).   In any case, the appellant’s position description was included in the
      record below. See IAF, Tab 6 at 16-18.

      3
        To the extent that the appellant alleges that the administrative judge failed to provide
      him with proper notice regarding what was necessary to establish that he was a U.S.
      Postal Service employee with appeal rights to the Board, we disagree.                 The
      administrative judge advised the appellant that he was required to demonstrate, in
      pertinent part, that he was an employee engaged in personnel work in other than a
      purely nonconfidential clerical capacity. IAF, Tab 8 at 1-2. The administrative judge
      was not required to specify the precise facts that the appellant was required to prove in
      order to establish the Board’s jurisdiction over his claim. See White v. Department of
      Veterans Affairs, 213 F.3d 1381, 1385 (Fed. Cir. 2000). We find the notice was
      sufficient. Furthermore, even assuming for the sake of argument that the administrative
      judge’s explanation was inadequate, we would still find that the appellant had adequate
      notice because the agency’s motion to dismiss discussed the legal criteria necessary to
      establish that a U.S. Postal Service employee is a personnelist. See IAF, Tab 6 at 6-7.
      Thus, the agency’s motion to dismiss cured any deficiencies in the administrative
      judge’s order. See Scott v. Department of Justice, 105 M.S.P.R. 482, ¶ 6 (2007).
                                                                                        6

¶13        On review, the appellant alleges that he was engaged in personnel work in
      other than a purely nonconfidential clerical capacity because his position involves
      making covert video recordings for OIG investigations, which are used to uncover
      and prosecute violations by U.S. Postal Service employees. PFR File, Tab 1 at 4.
      However, the definition of an “employee engaged in personnel work in other than
      a purely nonconfidential clerical capacity” does not extend to all employees
      engaged in personnel-related work of a confidential and sensitive nature.       See
      Benifield v. U.S. Postal Service, 40 M.S.P.R. 50, 52-54 (1989).               When
      determining whether a U.S. Postal Service employee engages in personnel work
      in other than a purely nonconfidential clerical capacity, the Board has been
      guided by the National Labor Relation Board’s definition of a “confidential
      employee,” which is limited to those employees who assist and act in a
      confidential capacity to persons who formulate, determine and effectuate
      management policy in the field of labor relations or regularly have access to
      confidential information concerning anticipated changes which may result from
      collective bargaining negotiations. Wilson v. U.S. Postal Service, 109 M.S.P.R.
      60, ¶ 9 (2008); Law v. U.S. Postal Service, 77 M.S.P.R. 30, 34 (1997) (quoting
      McCandless v. Merit Systems Protection Board, 996 F.2d 1193, 1199 (Fed. Cir.
      1993)).   The appellant’s position description indicates that, as a Technical
      Operations Officer, he is responsible for providing expert advice to field agents to
      assist in the collection of electronic evidence. IAF, Tab 6 at 16. The position
      description does not indicate that the appellant acts in a confidential capacity to
      individuals who formulate or effectuate management policy in the field of labor
      relations or that he regularly has access to confidential information concerning
      anticipated changes which may result from collective bargaining negotiations. Id.
      at 16-22. Accordingly, the appellant has failed to meet his burden to establish
      that he is a U.S. Postal Service employee with appeal rights to the Board.
                                                                                             7

      The Board lacks jurisdiction to review the merits of the agency’s decision to
      revoke the appellant’s security clearance.
¶14         On review, the appellant repeats his argument, made below, that there are
      no legitimate security issues that justify the revocation of his security clearance,
      and that the agency revoked his security clearance to effectuate a conduct-based
      removal that was insulated from Board review. PFR File, Tab 1, at 5; IAF, Tab 9
      at 4-5. The administrative judge correctly found that the Board lacks jurisdiction
      to review the merits of an agency’s decision to revoke a security clearance. See
      Department of the Navy v. Egan, 484 U.S. 518, 526-34 (1988); see also Flores v.
      Department of Defense, 121 M.S.P.R. 287, ¶¶ 7-8 (2014).                The appellant’s
      arguments that the revocation of his security clearance was unjustified and that
      his clearance was revoked as a pretext to remove him from his position go to the
      merits of his security clearance determination and are not reviewable by the
      Board. 4 See Romero v. Department of Defense, 527 F.3d 1324, 1329 (Fed. Cir.
      2008) (upholding the Board’s rejection of an appellant’s argument that the
      revocation of a security clearance was retaliatory).
      The appellant was not entitled to a hearing because he failed to present
      nonfrivolous allegations of Board jurisdiction.
¶15         In his petition for review, the appellant alleges that the administrative judge
      erred in not affording him the opportunity to present evidence regarding the
      Board’s jurisdiction over his appeal at a hearing. PFR File, Tab 1 at 3. We
      disagree.
¶16         An appellant is entitled to a jurisdictional hearing only if he makes a
      nonfrivolous allegation of Board jurisdiction, i.e., an allegation of fact which, if
      proven, could establish a prima facie case that the Board has jurisdiction over the


      4
        Moreover, although the appellant alleges that the revocation of his security clearance
      was a conduct-based removal, the appellant has not submitted any evidence indicating
      that he has been removed from his position as a Technical Operations Officer. In the
      agency’s response to the appellant’s petition for review, the agency represented that the
      appellant remained employed by the agency in a leave status. PFR File, Tab 3 at 12.
                                                                                  8

matter at issue. See Francis v. Department of the Air Force, 120 M.S.P.R. 138,
¶ 14 (2013). Neither below, nor on review, has the appellant alleged facts that
would enable him to meet the definition of a U.S. Postal Service employee
entitled to appeal to the Board.         Therefore, we discern no error in the
administrative judge’s decision to make her jurisdictional finding on the written
record.

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States    Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
                                                                                9

Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.